Motion to dismiss appeal taken from the May 21, 1996 Appellate Division order granted and appeal dismissed, with $400 costs and $100 costs of motion upon the ground that that Appellate Division order does not finally determine the action within the meaning of the Constitution. On the Court’s own motion, appeal taken pursuant to CPLR 5601 (d) from the October 10, 1996 Appellate Division order to bring up for review the May 21, 1996 Appellate Division order, dismissed, without costs, upon the ground that the two-Justice dissent is not on a question of law (CPLR 5601 [a]). [See, 176 AD2d 574.]
Judge Smith taking no part.